

113 S1953 IS: Oversight Workforce Improvement Act of 2014
U.S. Senate
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1953IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Mr. Tester (for himself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend certain provisions of the Inspector General Act of 1978 and the Inspector General Improvement Act of 2008, and for other purposes.1.Short titleThis Act may be cited as the
		  Oversight Workforce Improvement Act of 2014.2.Investigations, audits, inspections, evaluations, and reviews conducted by Inspectors GeneralSection 3518(c) of title 44, United States Code, is amended—(1)in paragraph (1), in the matter preceding subparagraph (A), by striking paragraph (2) and inserting paragraph (3);(2)by redesignating paragraph (2) as paragraph (3); and(3)by inserting after paragraph (1) the following:(2)Notwithstanding paragraph (3), this subchapter shall not apply to the collection of information during the conduct of any evaluation, or other review conducted by the Federal Accountability and Spending Transparency Board, or during the conduct of any audit, investigation, inspection, evaluation, or any other review conducted by the Council of the Inspectors General on Integrity and Efficiency or any Office of Inspector General, including any Office of Special Inspector General..3.Exemption from disclosure under FOIA(a)DefinitionIn this section, the term agency shall have the meaning given the term in section 551 of title 5, United States Code.(b)ExemptionInformation relating to the information security program or practices  of an agency shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code, if disclosure could reasonably be expected to lead to or result in unauthorized access, use, disclosure, disruption, modification, or destruction of such information system or the information such information system controls, processes, stores, or transmits.(c)Non-Exempt informationEach agency that withholds information subject to the exemption in subsection (b) shall act in accordance with the obligation of the Federal agency to reasonably segregate and disclose non-exempt information under section 552(b) of title 5, United States Code.4.Amendments to the Inspector General Act of 1978 and the Inspector General Reform Act of 2008(a)Incorporation of provisions from the Inspector General Reform Act of 2008 into the Inspector General Act of 1978(1)Classification and pay(A)AmendmentSection 8G of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(i)Notwithstanding any other provision of law, the Inspector General of each designated Federal entity shall, for pay and all other purposes be classified at a grade, level or rank designation, as the case may be, at or above those of a majority of the senior level executives of the designated Federal entity (such as General Counsel, Chief Information Officer, Chief Financial Officer, Chief Human Capital Officer, or Chief Acquisition Officer).  The pay of an Inspector General of a designated Federal entity shall not be less than the average total compensation (including bonuses) of the senior level executives of the designated Federal entity calculated on an annual basis..(B)Conforming repealSection 4(b) of the Inspector General Reform Act of 2008 (Public Law 110–409; 5 U.S.C. App. note) is repealed.(2)Pay retention(A)AmendmentThe Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding after section 8M the following:8N.Pay Retention(a)In generalThe provisions of section 3392 of title 5, United States Code, other than the term performance awards and awarding of ranks in subsection (c)(1) of such section, shall apply to career appointees of the Senior Executive Service who are appointed to the position of Inspector General.(b)Nonreduction in payNotwithstanding any other provision of law, career Federal employees serving on an appointment made pursuant to statutory authority found other than in section 3392 of title 5, United States Code, shall not suffer a reduction in pay, not including any bonus or performance award, as a result of being appointed to the position of Inspector General..(B)Conforming repealSection 4(c) of the Inspector General Reform Act of 2008 (Public Law 110–409; 5 U.S.C. App. note) is repealed.(3)Allegations of wrongdoing against special counsel or deputy special counsel(A)AmendmentsSection 11(d) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(i)in paragraph (2)—(I)in subparagraph (C), by inserting or their designee before the period; and(II)in subparagraph (D), by inserting or their designee before the period; and(ii)by adding at the end the following:(12)Allegations of wrongdoing against special counsel or deputy special counsel(A)Special counsel definedIn this paragraph, the term Special Counsel means the Special Counsel appointed under section 1211(b) of title 5, United States Code.(B)Authority of integrity committee(i)In generalAn allegation of wrongdoing against the Special Counsel or Deputy Special Counsel may be received, reviewed and referred for investigation by the Integrity Committee to the same extent and in the same manner as in the case of an allegation against an Inspector General (or a member of the staff of an Office of Inspector General), subject to the requirement that the Special Counsel recuse himself or herself from the consideration of any allegation brought under this paragraph.(ii)Coordination with existing provision of lawThis paragraph does not eliminate access to the Merit Systems Protection Board for review under section 7701 of title 5, United States Code.  To the extent that an allegation brought under this subsection involves section 2302(b)(8) of that title, a failure to obtain corrective action within 120 days after the date on which the allegation is received by the Integrity Committee shall, for purposes of section 1221 of such title, be considered to satisfy section 1214(a)(3)(B) of such title.(C)RegulationsThe Integrity Committee may prescribe any rules or regulations necessary to carry out this paragraph, subject to such consultation or other requirements as might otherwise apply..(B)Conforming repealSection 7(b) of the Inspector General Reform Act of 2008 (Public Law 110–409; 5 U.S.C. 1211 note) is repealed.(b)Agency applicability(1)AmendmentsThe Inspector General Act of 1978 (5 U.S.C. App.) is further amended—(A)in section 8M—(i)in subsection (a)(1)—(I)by striking  Each agency and inserting  Each Federal agency and designated Federal entity; and(II)by striking that agency  and inserting the Federal agency or designated Federal entity each place it appears; and(ii)in subsection (b)—(I)in paragraph (1), in the matter preceding  subparagraph (A), by striking agency and inserting Federal agency and designated Federal entity; and(II)in paragraph (2)—(aa)in subparagraph (A), by striking agency and inserting Federal agency and designated Federal entity; and(bb)in subparagraph (B), by striking agency and inserting Federal agency and designated Federal entity; and(B)in section 11(c)(3)(A)(ii), by striking department, agency, or entity of the executive branch which and inserting Federal agency or designated Federal entity that.(2)ImplementationNot later than 180 days after the date of enactment of this Act, the head and the Inspector General of each Federal agency (as defined in section 12 of the Inspector General Act of 1978 (5 U.S.C. App.)) and each designated Federal entity (as defined in section 8G of the Inspector General Act of 1978 (5 U.S.C. App.)) shall implement the amendments made by this subsection.(c)Corrections(1)Executive Order numberSection 7(c)(2) of the Inspector General Reform Act of 2008 (Public Law 110–409; 31 U.S.C. 501 note) is amended by striking 12933 and inserting 12993.(2)Punctuation and cross-referencesThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—(A)in section 4(b)(2)—(i)by striking 8F(a)(2) and inserting 8G(a)(2) each place it appears; and(ii)by striking 8F(a)(1) and inserting 8G(a)(1);(B)in section 6(a)(4), by striking information, as well as any tangible thing) and inserting information), as well as any tangible thing; and(C)in section 8G(g)(3), by striking 8C and inserting  8D.(3)SpellingThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—(A)in section 3(a), by striking subpena and inserting subpoena;(B)in section 6(a)(4)—(i)by striking subpena and  inserting subpoena; and(ii)by striking subpenas and inserting subpoenas;(C)in section 8D(a)—(i)in paragraph (1), by striking subpenas and inserting subpoenas; and(ii)in paragraph (2), by striking subpena and inserting subpoena, each place it appears;(D)in section 8E(a)—(i)in paragraph (1), by striking subpenas and inserting subpoenas; and(ii)in paragraph (2), by striking subpena and inserting subpoena each place it appears; and(E)in section 8G(d), by striking subpena and inserting subpoena.(d)RepealSection 744 of the Financial Services and General Government Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 693) is repealed.5.Inspector General of the Intelligence CommunitySection 11(b)(1)(B) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended to read as follows:(B)The Inspectors General of the Intelligence Community and the Central Intelligence Agency..